Citation Nr: 0419443	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  99-01 533	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans
	Rights Organization, Inc.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from April 1973 to December 
1973.  The veteran was AWOL from July 23, 1973 to July 30, 
1973; from August 1, 1973 to August 8, 1973; and from August 
8, 1973 to November 19, 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was transferred to the RO located in 
Oakland, California.  In February 2003, the Board remanded 
this case to that RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the prior remand, there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the veteran 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  Additionally, the VA's duty 
to assist the veteran includes informing him of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In sum, the veteran contends that he has PTSD which is the 
result of a sexual assault which occurred during service.  He 
maintains that he was forced by another servicemember to 
perform a sexual act on that servicemember.  The veteran 
believes that the incident occurred in May 1973.  The veteran 
contends that he had difficulty dealing with what had 
happened and did not thereafter perform well during service.  
He was separated in December 1973.

A review of the service medical records does not show any 
treatment for May 1973 for psychiatric complaints or to 
report that an assault occurred.  In December 1973, the 
veteran was treated for an acute anxiety problem.  He was 
diagnosed as having an hysterical personality disorder.  The 
personnel records show that the veteran was AWOL from July 
23, 1973 to July 30, 1973; from August 1, 1973 to August 8, 
1973; and from August 8, 1973 to November 19, 1973.  In a 
January 1974 memorandum, it was noted that the veteran was 
interrogated in August 1973 and admitted engaging in 
homosexual acts.

Subsequent to the Board's February 2003 remand decision, the 
veteran submitted a statement in August 2003 in which he 
indicated that he did not report the sexual assault during 
service.  However, he related that he did tell a friend, W. 
L.  After service, the veteran related that he was treated in 
early 1974 at the Brentwood VA facility in Los Angeles, 
California, and he believed that he reported the incident at 
that time.  Thereafter, he indicated, in that correspondence 
and on other medical reports, that he was treated for 
psychiatric problems and reported the assault to his 
caregivers.  Specifically, he was hospitalized at St. 
Joseph's Hospital in the Spring of 1974 for a suicide 
attempt; at San Mateo County Hospital in the Fall of 1974 for 
a suicide attempt; in 1975 at the VA medical center in Los 
Angeles; in 1977 at the VA medical center in Atlanta, 
Georgia; and in 1980 at the VA medical center in Ann Arbor, 
Michigan.  None of these records are in the claims file.  The 
earliest record of VA treatment in the claims file is dated 
in December 1984.  The earliest report of the veteran to a 
medical caregiver regarding the alleged sexual assault is in 
January 1998.  The Board finds that the missing records 
should be requested.  

The Board notes that in adjudicating claims for service 
connection for PTSD based on sexual assault, there is an 
enhanced duty to assist.  See VA Adjudication Procedure 
Manual M21-1 (M21-1), Part III; see also 38 C.F.R. § 
3.304(f)(3) (2003); Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in post- traumatic stress disorder personal 
assault cases).  The RO obtained the veteran's personnel 
records.  The veteran has been notified of the pertinent 
provisions regarding alternative sources for developing 
evidence of personal assault.  The veteran has stated that he 
told a friend W. L. of the attack after it had happened.  The 
veteran is invited to submit lay evidence from that 
individual, however, VA cannot provide him with his Social 
Security number, as he requested.  

The Board remanded this case to the AOJ for further VCAA 
consideration.  A VCAA letter was issued.  Accordingly, the 
AOJ should undertake the appropriate actions to continue to 
ensure that the directives of VCAA have been followed.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to the AOJ.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence he can get or that is in his 
possession supporting the issue on 
appeal, he must submit that evidence to 
the VA.  If there is evidence that the 
veteran has PTSD which is related to a 
sexual assault during service, he must 
submit that evidence to VA.  

2.  The veteran is invited to submit all 
supporting evidence to include lay 
evidence from W. L., or any other person 
having pertinent knowledge with regard to 
the alleged sexual assault.  

3.  The RO should obtain the following 
medical records: 1974 records from the 
Brentwood VA facility in Los Angeles, 
California; 1974 records from St. 
Joseph's Hospital; 1974 records of San 
Mateo County Hospital; 1975 records of 
the VA medical center in Los Angeles; 
1977 records of the VA medical center in 
Atlanta, Georgia; and 1980 records of the 
VA medical center in Ann Arbor, Michigan.  

4.  The VBA AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  

5.  If upon completion of the requested 
actions, any issue remains denied, the 
case should be returned after compliance 
with requisite appellate procedures to 
include the issuance of a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


